

[a10192013mipimage1.gif][a10272013bpcrsuimage1.gif]




CVS CAREMARK CORPORATION
BUSINESS PLANNING COMMITTEE
RESTRICTED STOCK UNIT AGREEMENT – ANNUAL GRANT
GRANT DATE: APRIL 1, 2013




1.
Pursuant and subject to the provisions of the 2010 Incentive Compensation Plan,
as amended (the “ICP”) of CVS Caremark Corporation (the “Company”), on the date
set forth above (the “Grant Date”), the Company has awarded and hereby evidences
the Restricted Stock Unit (“RSU”) Award to the person named below (the
“Participant”), subject to the terms and conditions set forth and incorporated
in this Restricted Stock Unit agreement (the “Agreement”). The ICP is hereby
made a part hereof and Participant agrees to be bound by all the provisions of
the ICP. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term(s) in the ICP. On the Grant Date specified above, the Fair
Market Value (the “FMV”), which is the Closing Price of the Company’s common
stock on the Grant Date, of each RSU equals $54.53.



Participant:
 
Employee ID:
 
RSUs (#):
 



2.
Each RSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax withholding.



3.
(a)    To the extent dividends are paid on Shares while the RSUs remain
outstanding and prior to the Settlement Date (as defined below), subject to
Section 5(b), Participant shall be entitled to receive a cash payment in an
amount equivalent to the cash dividends with respect to the number of Shares
covered by the RSUs; provided, however, that no dividends shall be payable with
respect to any RSUs forfeited on or prior to the dividend record date.



(b)    Participant hereby agrees that the Company may withhold from the dividend
equivalent amounts referred to in Paragraph 3(a) above amounts sufficient to
satisfy the applicable tax withholding in respect of such dividend equivalent
payments.


4.
Subject to the terms and conditions of the ICP and this Agreement and subject to
Participant’s continued employment, Participant shall be entitled to receive
(and the Company shall deliver to Participant) the Shares within sixty (60) days
following the Vesting Date(s) set forth herein, unless delivery of the Shares
has been deferred in accordance with Section 5 below (the date of such delivery
of the Shares being hereafter referred to as the “Settlement Date”). Each
“Vesting Date,” except as otherwise provided in Section 7, shall be in
accordance with the schedule set forth below:



(a) 50% of the Shares underlying the RSU shall vest on the third anniversary of
the Grant Date;
(b) 50% of the Shares underlying the RSU shall vest on the fifth anniversary of
the Grant Date.



1



--------------------------------------------------------------------------------



5.
(a)    In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant,
to the extent eligible under the CVS Caremark Deferred Stock Compensation Plan,
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this Agreement.



(b)    Notwithstanding Section 3(a), to the extent dividends are paid on such
deferred Shares following the Vesting Date and prior to the Settlement Date,
Participant shall be entitled to receive a number of additional deferred Shares
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied by (y) the number of
deferred Shares held by Participant on the record date of such dividend, divided
by (z) the FMV of a Share on such dividend payment date. The Company may
decrease the number of additional deferred Shares calculated as provided herein
by the number of Shares sufficient to satisfy the applicable tax withholding in
respect of such dividend equivalent payments.


6.
Except as may be elected by Participant, on the Settlement Date the number of
Shares to be delivered by the Company to Participant shall be reduced by the
smallest number of Shares having a FMV at least equal to the dollar amount of
Federal, state and local tax withholding required to be withheld by the Company
with respect to such RSUs on such date. In lieu of having the number of Shares
underlying the RSU reduced, Participant may elect to pay the Company for any
amounts required to be withheld by the Company in connection with the vesting of
the RSUs or delivery of the Shares pursuant to the Agreement. Such election may
be made electronically at any time prior to the Settlement Date of the RSUs.



7.
(a)     Except as provided in Paragraphs 7 (b) – (g) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all RSUs not then vested in accordance with Section 4 above shall be
immediately forfeited.



(b)In the event Participant’s employment with the Company and any subsidiary of
the Company terminates by reason of death, RSUs not then vested in accordance
with Section 4 will become immediately vested and the Vesting Date shall be the
date of death.


(c)(i) In the event Participant’s employment with the Company and any subsidiary
of the Company terminates prior to the third anniversary of the Grant Date by
reason of a “Qualified Retirement”, RSUs shall vest on a pro rata basis as
follows: the total number of RSUs vesting as of the retirement date, which is
the last day that the Participant is employed by the Company or any subsidiary
of the Company shall be equal to the number of RSUs granted on the Grant Date
multiplied by the following fraction: (A) the numerator shall be the whole
number of months elapsed as of the retirement date since the Grant Date and (B)
the denominator shall be thirty-six (36). For purposes of this calculation, the
number of months in the numerator in sub-section (A) above shall include any
partial month in which Participant has worked. For example, if the time elapsed
between the Grant Date and the retirement date is eight months and five days,
the numerator in sub-section (A) above shall be nine. The Vesting Date shall be
Participant’s retirement date.


(ii) In the event Participant’s employment with the Company and any subsidiary
of the Company terminates after the third anniversary, but prior to the fifth
anniversary, of the Grant Date by reason of a “Qualified Retirement”, the
remaining unvested RSUs shall vest on a pro rata basis as follows: 50% of the
RSUs granted on the Grant Date multiplied by the following fraction: (C) the
numerator shall be the whole number of months elapsed as of the retirement date
since the Grant Date and (D) the denominator shall be sixty (60). For purposes
of this calculation, the number of months in the numerator in sub-section (A)
above shall include any partial month in which Participant has worked. For
example, if the time elapsed between the Grant Date and the retirement date is
fifty-four months and five days, the numerator in sub-section (C) above shall be
fifty-five. The Vesting Date shall be Participant’s retirement date.

2



--------------------------------------------------------------------------------





“Qualified Retirement” shall mean termination of employment after attainment of
age fifty-five (55) with at least ten (10) years of continuous service or
attainment of age sixty (60) with at least five (5) years of continuous service,
provided that:  (i) if Participant elects to terminate his or her employment
voluntarily, Participant has provided the Company with at least twelve (12)
months advance notice of his or her retirement date or such other term of
advance notice as is determined by the Chief Human Resources Officer of the
Company; or (ii) if the Company elects to terminate Participant’s employment,
then such termination is without cause.  In the event Participant’s termination
of employment qualifies as a Qualified Retirement and Participant also enters
into a severance agreement with the Company, the terms of Section 7(e) shall
apply with respect to the vesting and settlement of RSUs that are unvested as of
Participant’s employment termination date.


(d)        (i)  In the event Participant’s employment with the Company and any
subsidiary of the Company terminates prior to the third anniversary of the Grant
Date by reason of total and permanent disability (as defined in the Company’s
Long-Term Disability Plan, or, if not defined in such Plan, as defined by the
Social Security Administration),  the RSUs shall vest on a pro rata basis as
follows:  the total number of RSUs vested as of the termination date, which is
the last date that the Participant is employed by the Company or any subsidiary
of the Company, shall be equal to the number of RSUs granted on the Grant Date
multiplied by the following fraction:  (A) the numerator shall be the whole
number of months elapsed as of Participant’s termination date since the Grant
Date and (B) the denominator shall be thirty-six (36).  For purposes of this
calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked.  For example,
if the time elapsed between the Grant Date and the termination date is eight
months and five days, the numerator in sub-section (A) above shall be nine.  The
Vesting Date shall be the effective date of the Participant’s termination of
employment.
(ii)  In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates after the third anniversary, but prior to
the fifth anniversary, of the Grant Date, by reason of total and permanent
disability (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such Plan, as defined by the Social Security Administration), the
remaining unvested RSUs shall vest on a pro rata basis according to the
following formula:  50% of the RSUs granted on the Grant Date multiplied by the
following fraction:  (C) the numerator shall be the whole number of months
elapsed as of the termination date since the Grant Date as of Participant’s
termination date and (D) the denominator shall be sixty (60).  For purposes of
this calculation, the number of months in the numerator in sub-section (C) above
shall include any partial month in which Participant has worked.  For example,
if the time elapsed between the Grant Date and the termination date is
fifty-four months and five days, the numerator in sub-section (C) above shall be
fifty-five.  The Vesting Date shall be the effective date of the Participant’s
termination of employment.


(e)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates and Participant receives severance pay pursuant to a
written agreement, RSUs not vested at the time of Participant’s employment
termination date but scheduled to vest during the severance period specified in
the agreement providing for severance pay shall vest and settle in accordance
with the schedule set forth in Section 4 of this Agreement. Participant will be
responsible for any applicable withholding taxes that may become due as of
Participant’s employment termination date. All RSUs not scheduled to vest during
the specified severance period shall be forfeited as of the employment
termination date.


(f)    Notwithstanding the above, (i) the provisions of Section 10 of the ICP
shall apply in the event of a Change in Control (as defined in such Section 10)
and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.


(g)    For purposes of this Section 7, transfer of Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries, or transfer from a subsidiary to the Company shall not be treated
as termination of employment.


8.
An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.




3



--------------------------------------------------------------------------------



9.
Neither the execution and delivery hereof nor the granting of the award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.



10.
Any notice required to be given hereunder to the Company shall be addressed to:
CVS Caremark Corporation, Senior Vice President, Chief Human Resources Officer,
One CVS Drive, Woonsocket, RI 02895. Any notice required to be given hereunder
to Participant shall be addressed to such Participant at the address shown on
the records of the Company, subject to the right of either party hereafter to
designate, in writing, to the other, some other address.



11.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall govern.



12.
The award of RSUs pursuant to this Agreement is expressly subject to and
contingent upon the requirement that the Participant shall have fully executed
and delivered to the Company the CVS Caremark Corporation 2013 Restrictive
Covenant Agreement provided by the Company; provided that the Company in its
sole discretion may waive such requirement if Participant is currently a party
to another agreement with the Company setting forth restrictive covenants, such
as non-competition, non-disclosure, and/or non-solicitation obligations.  The
applicable agreement containing the restrictive covenants the Company requires
in connection with this award, whether previously executed or required to be
executed in connection with this award, is hereafter referred to as the
“Restrictive Covenant Agreement”. 



If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the grant hereunder, the
Company shall provide such Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such agreement by the deadline set
forth by the Company, which shall be no less than ten days from the date it is
provided to Participant.  If Participant is currently subject to a Restrictive
Covenant Agreement, Participant hereby affirms his or her agreement and intent
to be bound by the restrictions in the Restrictive Covenant Agreement and to
comply with all of its provisions. 


Participant agrees that failure to execute and return the Restrictive Covenant
Agreement, if required, shall result in the immediate and irrevocable forfeiture
of the RSU Award hereunder and any right to receive dividend equivalents or
Shares with respect thereto.  Further, if Participant violates any provision of
the applicable Restrictive Covenant Agreement, any unvested RSUs will be
immediately and irrevocably forfeited, and no payment of any kind, including
dividend equivalents or Shares, shall be payable with respect thereto.  This
Section shall not constitute the Company’s exclusive remedy for Participant’s
violation of the Restrictive Covenant Agreement, and the Company may seek all
available legal or equitable remedies in the event of Participant’s violation or
threatened of the Restrictive Covenant Agreement, including injunctive relief.


13. By accepting this Award, Participant acknowledges that a copy of the ICP has
been made available by the Company for Participant’s reference and agrees to be
bound by the terms and conditions set forth in this Agreement and the ICP as in
effect from time to time, including the requirement that Participant sign and
return the Restrictive Covenant Agreement, as required by the Company as set
forth in Section 12.


14. By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to trade Shares, including without
limitation, sales of Shares acquired in connection with RSUs. Participant agrees
to comply with such

4



--------------------------------------------------------------------------------



Federal securities law requirements and Company policies as such laws and
policies may be amended from time to time.


15. The Company intends that this Agreement not violate any applicable provision
of, or result in any additional tax or penalty under, Section 409A of the
Internal Revenue Code of 1986 (the “Code”), as amended, and that to the extent
any provisions of this Agreement do not comply with Code Section 409A the
Company will make such changes in order to comply with Code Section 409A to the
extent it considers reasonable. In all events, the provisions of CVS Caremark
Corporation’s 409A Universal Definitions Document are hereby incorporated by
reference, and to the extent required to avoid a violation of the applicable
rules under all Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code,
payment of any amounts subject to Section 409A of the Code shall be delayed
until the first business day of the seventh month immediately following the
employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to a “termination of employment” (and
corollary terms) shall be construed to refer to a “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.


16. The Award subject to this RSU Agreement under the ICP shall be subject to
the terms of the Company’s Recoupment Policy as it exists from time to time,
which may require the Participant to immediately repay to the Company the value
of any pre-tax economic benefit that he or she may derive from the Award. By
accepting this Award, Participant acknowledges that the Company’s Recoupment
Policy has been made available for the Participant’s reference.


17. This Agreement shall be governed by the laws of Delaware, without giving
effect to its choice of law provisions.


18. This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.




By:     ____________________________________________
Lisa G. Bisaccia
Senior Vice President, Chief Human Resources Officer
CVS Caremark Corporation




Accepted By: _____________________________
     Participant Signature


     _____________________________
Date                            





































5

